Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Terminal Disclaimer
The terminal disclaimer filed on 2/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,455,899 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Per the examiner’s amendment, claims 15,16 and 20-25 are allowable.  However, the allowed claim is not generic and therefore withdrawn claims 17-18 need to be canceled.  The applicant agreed to cancel the withdrawn claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. McCarthy on 2/9/2022.

The application has been amended as follows: 
Claims 1-14 are cancelled.

15.	(Currently Amended)	An article of footwear comprising:
an upper forming a foot-receiving void;
a lace guide disposed at a side of the upper and including:
a base,
a body protruding outward from the base, and
an enlarged head at a distal end of the body;
a heel counter secured to the upper; wherein the heel counter has:
a heel cup, and 
a side wall extending forward from the heel cup; 
wherein the base of the lace guide is the side wall of the heel counter;
wherein the body, the base, and the enlarged head define an external channel that extends at least partially around the body to receive and retain a lace; and
wherein a first portion of an outer surface of the body in the external channel includes a series of protrusions extending radially-outward from the body into the external channel and transversely across the external channel from the base to the enlarged head.

16.	(Original)  The article of footwear of claim 15, wherein;
a second portion of the outer surface of the body in the external channel is smoother than the first portion; and 
the first portion is above the second portion.

17.	(Cancelled)  

18.	(Cancelled)  

19.	(Cancelled)  

20.	(Original)  The article of footwear of claim 15, wherein the enlarged head has a lip extending from a periphery of the enlarged head toward the base, narrowing a width of the external channel at the lip.

21.	(Previously Presented)  The article of footwear of claim 15, wherein the protrusions are flat in a transverse direction across the external channel from the base to the enlarged head.

22.	(Previously Presented)  An article of footwear comprising:
an upper forming a foot-receiving void;
a lace guide disposed at a side of the upper and including:
a base,
a body protruding outward from the base, and
an enlarged head at a distal end of the body;
wherein the body, the base, and the enlarged head define an external channel that extends at least partially around the body to receive and retain a lace; 
wherein a first portion of an outer surface of the body in the external channel includes a series of protrusions extending radially-outward from the body into the external channel;
a heel counter secured to the upper;
wherein the heel counter has:
a heel cup, and 
a side wall integral with and extending forward from the heel cup; and
wherein the base of the lace guide is the side wall of the heel counter.

23.	(Previously Presented)  The article of footwear of claim 22, wherein;
a second portion of the outer surface of the body in the external channel is smoother than the first portion; and 
the first portion is above the second portion.

24.	(Previously Presented)  The article of footwear of claim 22, wherein the enlarged head has a lip extending from a periphery of the enlarged head toward the base, narrowing a width of the external channel at the lip.

25.	(Previously Presented)  The article of footwear of claim 22, wherein the protrusions are flat in a transverse direction across the external channel from the base to the enlarged head.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732